Citation Nr: 1236913	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  03-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to October 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011, a statement of the case was issued in February 2012, and a substantive appeal was timely received in February 2012.  

The Board in a decision in February 2010 granted a 40 percent rating for bilateral hearing loss from April 25, 2009 to October 5, 2009, and from October 6, 2009 onward determined that a compensable rating for bilateral hearing loss is not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeal for Veterans Claims (Court); however, in an unpublished Order in July 2010 the Court dismissed the appeal.  Subsequently, a report of contact in August 2011 documented the Veteran's request for an increased rating for bilateral hearing.  The Board construes the report of contact in August 2011 as informal claim for bilateral hearing loss, from which the current appeal arises.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

During the current appeal period the evidence shows that bilateral hearing loss has been manifested by Level II hearing in the right ear and Level IV hearing in the left ear.  



CONCLUSION OF LAW

During the appeal period, the findings do not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2011.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA medical records were obtained and the Veteran was afforded a VA examination in October 2011.  While the claims folder was unavailable during the October 2011 VA examination, the Veteran has not been prejudiced by this omission as the focus of the examination was on the current level of severity of bilateral hearing loss, which the examiner adequately evaluated.  Thus, the Board finds this examination to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Evidence and Analysis

On VA audiological examination in October 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 40, 50, 60, and 75 respectively; and in the LEFT ear were 45, 55, 65, and 80 respectively.  The puretone threshold average in the right ear was 56 and the average in the left ear was 61.  Speech discrimination in the right ear was 84 percent and 80 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear, as the average 56 puretone decibel loss is in the range between 50 and 57 puretone decibel loss, and RIGHT ear speech discrimination score is between 84 percent to 90 percent; and Level IV for the LEFT ear, as the average 61 puretone decibel loss is in the range between 58 and 65 puretone decibel loss, and LEFT ear speech discrimination score is between 76 percent and 82 percent.  

Entering the resulting bilateral numeric designation of Level II for the RIGHT ear and Level IV for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

As the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work as the Veteran stated that he could not hear and understand his family and friends very well.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455  (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, aside from general complaints of hearing loss, the Veteran had no specific complaints of functional effects caused by hearing loss.  Further, the Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss.  The fact remains that numeric designations and hence disability evaluations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of a noncompensable rating for bilateral hearing loss and no more.

For the reasons discussed above the evidence does not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  The Board finds that the preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


